DETAILED CORRESPONDENCE
This detailed action is in response to the claims filed on 6/7/2019, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-16 are pending.

Claim Objections
Claim 1 line 8 recites “prevent short”; however the claim is not abundantly clear as to what is being referred to as “short”. The Examiner suggests the claim to read “prevent short-circuiting”.
Claim 10 recites similar issues
Claims 8 recites “UF membrane”; however, the claim does not clearly define what UF is. Applicant’s original disclosure further does not provide sufficient details that defines the acronym.
Claim 9 recites similar issues.
Dependent claims are objected to for depending upon objected claims.

Specification
Applicant’s original disclosure fails to define the acronym “UF”. The Examiner suggests defining the acronym in the first instance.

Claim Interpretation
Claim 1 line 8 recites “prevent short”. It is unclear what “short” is defined, however the specification Pr 133 indicates “raw water may easily pass between the activated carbon fiber layers 110 through the spacer 130, which has a permeable property, interposed between the activated carbon fiber layers 110, thereby preventing short-circuiting and securing the flow passage.” For the purpose of examination; the Examiner assumes “short” in the claim is referring to the prevention of short-circuiting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 2-3 recites “at least one filter, wherein the filter”. It is unclear as to which filter is being referred to when there are more than one filters.
Claim 10 recites similar issues.
Claim 1 line 11 recites “apply a current to the activated carbon fiber layer”; however, line 5 recites “a plurality of activated carbon fiber layers”. It is unclear as to which activated carbon fiber layer is being referred to as there are multiple layers. 
Claim 2, 4, 10 recites similar issues.
Claim 1 line 12 recites “the current collector”. It is unclear as to which current collector is being referred to, as there are multiple current collectors. 
Claim 10 recites similar issues.
Claim 12 recites “the water supply line”
Dependent claims are rejected to for depending upon rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) in view of Jeong et al. (US2014/0144779; hereinafter “Jeong”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-5; Yoon discloses a filter module for a water treatment apparatus comprising:
at least one filter (See Yoon Fig. 1-2; Pr. 22; water treating apparatus using capacitive deionization (CDI)),
wherein the filter is an activated carbon fiber filter including at least one activated carbon fiber filter unit which is stacked (See Yoon Fig. 1-2; Pr. 10; carbon chucking electrode includes the activated carbon; Pr. 23; there are a plurality of electrodes [22, 30, 34, 42, 46, and 54] and are layered above one another, i.e. stacked) and includes:
a plurality of activated carbon fiber layers including activated carbon fiber and stacked in parallel to each other (See Yoon Fig. 1-2; Pr. 10, 23; plurality of electrodes [22, 30, 34, 42, 46, 54] that includes activated carbon, are stacked. The activated carbon can be sheets.);
a pair of current collectors connected with one end portion or an opposite end portion of the activated carbon fiber layers stacked (See Yoon Fig. 1-2; Pr. 23; current collectors [20, 32, 44] are placed between the electrodes [22, 300, 34, 42, 46, 54], and further appear to span the length of the electrodes); and
a power supply unit to apply a current to the activated carbon fiber layer through the current collector such that adjacent activated carbon fiber layers alternately have a positive electrode and a negative electrode (See Yoon Fig. 1-2; Pr. 22-23; power supply 2 has a positive voltage supply wire 12 that applies the positive voltage in the anode collector 14, and negative pressure supply wire 10 that applies the negative pressure in the cathode collector 6. The electrodes with the activated carbon layers (e.g. 30 and 34) are next to the anion and cation exchange membranes. Pr. 29; current collectors are supplied the current from rectifier 2 through voltage authorized lines to the electrodes. Pr. 30; the cation and anion exchange membranes are opposite sides, of the electrode, which absorbs the relevant charged ion to remove the ions in the water.)
Yoon does not disclose a plurality of spacers interposed between the activated carbon fiber layers to prevent short.
However, Yoon does indicate operating the apparatus in a way that water is clean from ions by removing the ions via the positively or negatively charged electrodes, thus removing the hardness component of the water (See Yoon Pr. 23).
Jeong relates to the prior art by disclosing a capacitive deionization apparatus that utilizes porous electrodes and a spacer structure (See Jeong abstract). The electrode material may include porous electrically-conductive material of activated carbon fiber (See Jeong Pr. 37). The spacer structures are placed between the electrodes and further forms a flow channel for fluid and prevents the electrodes from being short-circuited (See Jeong Pr. 41-42). Jeong further indicates that when an electric current flows in a reverse direction between the two electrodes, which causes short-circuiting, the concentrated ions are detached from the electrodes (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Yoon’s capacitive deionization system (See Yoon Pr. 1), with Jeong’s CDI system that utilizes spacers between the electrodes (that also contain the activated carbon fiber material) (See Jeong Pr. 37, 41-42), in order to prevent the electrodes from short-circuiting, which will cause the adsorbed ions to detach (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode), and thus causing Yoon’s apparatus to not successfully remove the ions from the water.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 2: The filter module of claim 1, wherein the activated carbon fiber layer is provided in a form of a fabric having flexibility (See Yoon Pr. 3; electrodes consist of activated carbon fiber sheet. The fibers are in a sheet form. See Jeong Pr. 37; activated carbon fiber).
Claim 3: The filter module of claim 1, wherein the power supply unit applies the current in one direction when treatment water is supplied to the activated carbon fiber filter and allows an underwater ion (See Yoon Pr. 10, 23, 26; ions causing hardness in the water is removed via the current passing through the electrodes that contains activated carbon).
Claim 4: The filter module of claim 3, wherein the power supply unit applies the current in an opposite direction to the one direction, when the treatment water is supplied to the activated carbon fiber filter, and discharges ions adsorbed on the activated carbon fiber layer, under water to clean the activated carbon fiber layer (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode. Removing the adsorbed ions from the membrane will clean the membrane by decreasing the amount of adsorbed ions.).
Claim 5: The filter module of claim 1, wherein the filter module includes: a plurality of activated carbon fiber filters (See Yoon Fig. 1-2; Pr. 10; there are a plurality of electrodes [22, 30, 34, 42, 46, 54]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) and Jeong et al. (US2014/0144779; hereinafter “Jeong”), as disclosed in claim 1 above, and further in view of Kwon et al. (US2013/0277222; hereinafter “Kwon”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 6; the combination of Yoon and Jeong discloses the filter module of claim 1 (See combination supra). The combination does not disclose the filter module further includes: a pre-carbon block filter which purifies water introduced from an outside and then supplies the water to the activated carbon fiber filter.
Kwon relates to the prior art by disclosing a water treatment apparatus also utilizing capacitive deionization (See Kwon Pr. 5, abstract), and further indicates that raw water contains floating materials (particles), such as dust particles, sand grains, or oxidized pollutants; and are removed via a pre-carbon filter (See Kwon Fig. 2; Pr. 79-80; pre-carbon filter 125. The removal of contaminants through the pre-carbon filter is considered purifying the water). The filtered water is then sent through the filters in the system (See Kwon Fig. 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s CDI process, with Kwon’s utilization of a pre-carbon filter in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) and Jeong et al. (US2014/0144779; hereinafter “Jeong”), as disclosed in claim 1 above, and further in view of Kwon et al. (US2013/0277222; hereinafter “Kwon”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 7; the combination of Yoon and Jeong discloses the filter module of claim 1 (See combination supra). The combination does not disclose wherein the filter module further includes: a post-carbon block filter which receives, purifies, and then discharges water output through the activated carbon fiber filter
Kwon relates to the prior art by disclosing a water treatment apparatus also utilizing capacitive deionization (See Kwon Pr. 5, abstract), and further indicates utilizing a post-carbon filter that further adsorbs and removes additional chlorine components, volatile organic chemicals (VOC), and odors from purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s CDI process with Kwon’s utilization of a post-carbon filter, in order to remove any additional chlorine components, volatile organic chemicals, and odors from the purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). Furthermore, the increased in filtering will further help provide a more purified water by removing odors or any VOCs from the stream.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) and Jeong et al. (US2014/0144779; hereinafter “Jeong”), as disclosed in claim 1 above, and further in view of Voltea (NPL Technology Investigation: Ultrafiltration & Capacitive Deionization).
Applicant’s claims are directed towards an apparatus.
Regarding claim 8; the combination of Yoon and Jeong discloses the filter module of claim 1 (See combination supra). The combination does not disclose wherein the filter module further includes: a UF membrane filter which receives, purifies, and then discharges water output through the activated carbon fiber filter.
Voltea relates to the prior art by disclosing the purification of water utilizing a CDI system, and indicates utilizing an ultrafiltration (UF) to further help remove particles larger than 0.04 microns and can be used to remove any sediment within the washwater; while using CDI further removes any dissolved ions within the water, trapping the ions on the negatively or positively charged electrodes (See Voltea Pg1Pr2-4). Voltea further indicates that the UF has been shown to remove mostly suspended solids with some dissolved solids, whereas CDI has targeted the ions within the stream (See Voltea Pg3Pr1-4). Furthermore, the sediments within the water may cause clogging of the membranes/filters (See Voltea Pg4Pr3).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s CDI system, with Voltea’s utilization of an unltrafiltration membrane prior to the CDI process, in order to help remove particles or sediment within the washwater that is being utilized (See Voltea Pg1Pr2-4), which may help reduce the amount of clogging of the membranes/filters (See Voltea Pg4Pr3), thereby protecting the membrane filters of the CDI process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) and Jeong et al. (US2014/0144779; hereinafter “Jeong”), as disclosed in claim 1 above, and further in view of Voltea (NPL Technology Investigation: Ultrafiltration & Capacitive Deionization) and further in view of Kwon et al. (US2013/0277222; hereinafter “Kwon”).
Applicant’s claims are directed towards an apparatus.
Regarding claim 9; the combination of Yoon, Jeong, and Voltea discloses the filter module of claim 8 (See combination supra). 
The combination does not disclose wherein the filter module further includes a post-carbon block filter which receives, purifies, and then discharges water output through the activated carbon fiber filter, 
Kwon relates to the prior art by disclosing a water treatment apparatus also utilizing capacitive deionization (See Kwon Pr. 5, abstract), and further indicates utilizing a post-carbon filter that further adsorbs and removes additional chlorine components, volatile organic chemicals (VOC), and odors from purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). The post-carbon filter of Kwon is also located prior to the purified water supply unit (See Kwon Fig. 2; post-carbon filter 126 located before the purified water supply unit 140). Kwon’s filtering system is further utilized within the filtering unit (See Kwon Fig. 2; Pr. 78; filter unit 120. See Yoon Fig. 1-2; the combination’s system is within one unit). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s CDI process with Kwon’s utilization of a post-carbon filter, in order to remove any additional chlorine components, volatile organic chemicals, and odors from the purified water passing through the electrochemical filters (i.e. CDI) (See Kwon Pr. 81-82, 165; Fig. 2; post-carbon filter 126). Furthermore, the increased in filtering will further help provide a more purified water by removing odors or any VOCs from the stream. Additionally, the combination’s utilization of Kwon’s post-carbon filter that is placed at the rear stage of the treatment will further receive the combination’s filtered water after it has passed through the UF membrane (i.e. the combination’s system would be combined within the single filtering unit in order to filter a fluid) (See Yoon Fig. 1; inlet 18 has a fluid flow path that leads to a fluid outlet 4). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) in view of Jeong et al. (US2014/0144779; hereinafter “Jeong”).
Applicant’s claims are directed towards an apparatus.
Regarding claims 10-11; Yoon discloses a water treatment apparatus comprising:
a filter module to remove a foreign matter from raw water that is introduced (See Yoon Fig. 1-2; Pr. 22; apparatus for treating water, that removes ions including the hardness component), the filter module including 
at least one filter (See Yoon Fig. 1-2; Pr. 22; water treating apparatus using capacitive deionization (CDI)),
wherein the filter is an activated carbon fiber filter including at least one activated carbon fiber filter unit which is stacked (See Yoon Fig. 1-2; Pr. 10; carbon chucking electrode includes the activated carbon; Pr. 23; there are a plurality of electrodes [22, 30, 34, 42, 46, and 54] and are layered above one another, i.e. stacked) and includes:
a plurality of activated carbon fiber layers including activated carbon fiber and stacked in parallel to each other (See Yoon Fig. 1-2; Pr. 10, 23; plurality of electrodes [22, 30, 34, 42, 46, 54] that includes activated carbon, are stacked. The activated carbon can be sheets.);
a pair of current collectors connected with one end portion or an opposite end portion of the activated carbon fiber layers stacked (See Yoon Fig. 1-2; Pr. 23; current collectors [20, 32, 44] are placed between the electrodes [22, 300, 34, 42, 46, 54], and further appear to span the length of the electrodes); and
a power supply unit to apply a current to the activated carbon fiber layer through the current collector such that adjacent activated carbon fiber layers alternately have a positive electrode and a negative electrode (See Yoon Fig. 1-2; Pr. 22-23; power supply 2 has a positive voltage supply wire 12 that applies the positive voltage in the anode collector 14, and negative pressure supply wire 10 that applies the negative pressure in the cathode collector 6. The electrodes with the activated carbon layers (e.g. 30 and 34) are next to the anion and cation exchange membranes. Pr. 29; current collectors are supplied the current from rectifier 2 through voltage authorized lines to the electrodes. Pr. 30; the cation and anion exchange membranes are opposite sides, of the electrode, which absorbs the relevant charged ion to remove the ions in the water.).
Yoon does not disclose a plurality of spacers interposed between the activated carbon fiber layers to prevent short.
However, Yoon does indicate operating the apparatus in a way that water is clean from ions by removing the ions via the positively or negatively charged electrodes, thus removing the hardness component of the water (See Yoon Pr. 23).
Jeong relates to the prior art by disclosing a capacitive deionization apparatus that utilizes porous electrodes and a spacer structure (See Jeong abstract). The electrode material may include porous electrically-conductive material of activated carbon fiber (See Jeong Pr. 37). The spacer structures are placed between the electrodes and further forms a flow channel for fluid and prevents the electrodes from being short-circuited (See Jeong Pr. 41-42). Jeong further indicates that when an electric current flows in a reverse direction between the two electrodes, which causes short-circuiting, the concentrated ions are detached from the electrodes (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Yoon’s capacitive deionization system (See Yoon Pr. 1), with Jeong’s CDI system that utilizes spacers between the electrodes (that also contain the activated carbon fiber material) (See Jeong Pr. 37, 41-42), in order to prevent the electrodes from short-circuiting, which will cause the adsorbed ions to detach (See Jeong Pr. 6, 16; applying a voltage in a reverse direction between the electrodes detach the ions adsorbed to the electrode), and thus causing Yoon’s apparatus to not successfully remove the ions from the water.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 11: The water treatment apparatus of claim 10, wherein a water supply line, through which purified water output through the filter module flows, is split into a plurality of water supply lines (See Yoon Fig. 1-2; Pr. 23; there are multiple fluid pathways [A-A3]).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (FOR KR10-2012-0032100; hereinafter “Yoon”) and Jeong et al. (US2014/0144779; hereinafter “Jeong”), as detailed in claim 11 above, and further in view of Doran (US2009/0134074) and Ruud (NPL - Plumbing Cross-Over).
Applicant’s claims are directed towards an apparatus.
Regarding claims 12-16; the combination of Yoon and Jeong discloses the water treatment apparatus of claim 11 (See combination supra).
The combination does not disclose wherein the water supply line, through which the purified water output through the filter module flows, is split into a hot water supply line and a cold water supply line.
However, the combination does indicate utilizing the water purification apparatus to produce drinking water (i.e. potable water) (See Yoon Pr. 7-9, 11, 13, 24; invention provides a manufacturing method of electrodes for the electrosorption drinking water).
Doran relates to the prior art by disclosing an apparatus that provides a purification of water that utilizes membranes, and CDI (See Doran abstract, Pr. 43, 45). Doran further provides a product dispenser 62 that outputs a purified water to dispensing lines or other outlets (i.e. plurality out lines) (See Doran Pr. 32, 54). The purified water product can further pass through an instant hot water dispenser and/or a water chiller to supply the consumer with either hot water, cold water, or tepid water (See Doran Pr. 7). 
Ruud relates to the prior art by disclosing a water system that utilizes hot and cold water. Ruud indicates that when you allow cold water to flow into the hot water system, the output stream may result in a not hot enough water, or conversely a not cold enough water (See Rudd Pg1Pr1-3). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combination’s water purification system, with Doran’s water system that can provide hot, cold, or tepid water (See Doran Pr. 7), to incorporate separate supply lines for the hot and cold water streams in order to provide a hot or cold enough water; since Ruud indicates that utilizing a single line, that allows the hot and cold water to cross, outputs a stream that may result in a not hot enough water, or conversely a not cold enough water (See Rudd Pg1Pr1-3).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included
Claim 13: The water treatment apparatus of claim 12, wherein each of the water supply lines is provided thereon with a valve to control flow of water (See combination supra. See Doran Pr. 34-35, 43, 52; water dispenser 62 contains at least valve 80 that opens or closes by way of relay switch 87; thus opening or ceasing the flow of water.).
Claim 14: The water treatment apparatus of claim 12, wherein cold water, hot water, or purified water flowing through the respective water supply lines is supplied to an outside of a water purifier through one outlet (See Doran Fig. 5-22; Pr. 7; product water 62 exits the system after flowing through several purification steps. See Yoon Fig. 1; discharge pipe 4 that outputs the processing water).
Claim 15: The water treatment apparatus of claim 12, wherein a hot-water heater is provided on the hot water supply line to heat the purified water, which is introduced, to be hot water and to discharge the hot water (See Doran Pr. 7; an instant hot water dispenser and/or a water chiller to supply the consumer with either hot water, cold water, or tepid water).
Claim 16: The water treatment apparatus of claim 12, wherein a cold water generating unit is provided on the cold water supply line to cool the purified water, which is introduced, to be cold water and to discharge the cold water (See Doran Pr. 7; an instant hot water dispenser and/or a water chiller to supply the consumer with either hot water, cold water, or tepid water).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lee (US20090223825), Sato (JP2007050361), Andelman (US20140346046) – CDI water treatment.
Forsberg (US6182453), Marszalec (US6871675) – water treatment with hot/cold dispenser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Donovan Bui-Huynh/Examiner, Art Unit 1779     

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779